DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/22/22, claims 1-3, 5-13 are currently pending in the application with claim 12 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 4,463,120).
Collins teaches a process for preparing an aqueous adhesive composition which comprises preparing a solvent dispersion by mixing rubber, carbon black, vulcanizing agent, tackifying resin and accelerator with sufficient organic solvent to form a solvent dispersion, and thereafter emulsifying the solvent dispersion in the presence of water to form an aqueous emulsion, said aqueous emulsion may be used to bond unvulcanized rubber compounds during the formation of a tire (reads on aqueous adhesive). The reference teaches an adhesive composition comprising 30-100 parts by wt. of natural rubber and about 0 to 70 parts by wt. of a synthetic rubber, based on a total of 100 parts by wt. of rubber (col. 2, lines 43-53), an accelerator such as sulphenamide (col. 2-3, bridging paragraph), 10 to 40 parts by wt. of carbon black (reads on inorganic filler, claims 7 and 8), preferably about 1 to 8 parts by wt. of a 
Collins fails to disclose an adhesive comprising sulfur in an amount of not less than 2% by wt. and not greater than 10% by wt. in terms of a solid content, in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the generic teaching in Collins on adhesive compositions comprising 100 parts by wt. of rubber, preferably about 1 to 8 parts by wt. of a vulcanizing agent such as sulfur, 10 to 40 parts by wt. of carbon black (inorganic filler), 1-2 parts sulfenamide vulcanizing accelerator (exemplified), about 1 to 5 parts by wt. of fatty acid, 1 to 8 parts by wt. zinc oxide and/or magnesium oxide, 300-600 parts by wt. of solvent, 5 to 70 parts by wt. of tackifying resin, 2-10 parts by wt. of emulsifying agent and water in an amount of 300 to 5000 parts by wt., said wt. based per 100 parts by wt. of rubber, and noting that preferably, the aqueous emulsion In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Furthermore, although working examples in Collins include sulfenemide as a vulcanization accelerator at 1 or 2 parts by wt. per 100 parts by wt. of rubber, it is the examiner's position that the amount vulcanization accelerator in the composition is a result effective variable because changing it will clearly affect the type of product obtained and a skilled artisan would have found it obvious to include an amount of accelerator depending upon the degree of vulcanization acceleration desired. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch
With regard to claim 5, Collins teaches and exemplifies compositions comprising N-cyclohexyl-2-benzothiazole sulfenamide and N-tert-butyl-2-benzothiazole sulfenamide which are encompassed by the claimed general formula, i.e. in the claimed formula, R1=nitrogen-and-sulfur containing heterocyclic group, R2=H and R3=cyclohexyl, i.e. cyclic C6 alkyl group or tert. butyl, i.e. branched alkyl group (col. 3-4, bridging paragraph, Examples 1-8).
With regard to claim 6, Collins teaches aqueous emulsion compositions comprising natural rubber and synthetic rubber (col. 2, lines 28-44, Examples 1-8).
With regard to claims 7 and 8, Collins teaches carbon black (col. 3, lines 11-14, Examples 1-8), and the content thereof based on the solids content of the adhesive is deemed obvious for reasons stated above in paragraph 7.
With regard to claim 10, for reasons stated above in paragraph 7 above, a skilled artisan would reasonably expect the viscosity to depend on the solids content and the rubber content of the composition to be within the claimed range, absent evidence to the contrary. In the alternative, it would have been within the level of ordinary skill in the art to provide of adjust the viscosity of the adhesive depending on the method of application and the desired level of thickness, to values within the claimed range, absent evidence of criticality for the claimed range.
With regard to claim 11, although the reference is silent on the pH of the adhesive, the adhesive composition comprises a rubber, filler (carbon black) sulfur, sulfenamide, tackifying resin, an organic solvent and water, all of which are devoid of acidic or basic groups, and a skilled artisan would reasonably expect the pH to be around 7, absent evidence to the contrary. Moreover, the pH of the composition is also an experimentally measured parameter and the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 4,463,120), in view of Cantonetti (US 2009/0318601 A1)
The discussion with regard to Collins from paragraphs 4, 7-10 above are incorporated herein by reference. Collins teaches the use of aqueous emulsions for bonding unvulcanized rubber compounds (ab.).
Collins is silent with regard to an aqueous composition having claimed viscosity.
The secondary reference to Cantonetti teaches water-based adhesives for producing tyres, said adhesive comprising a sulfur crosslinkable polymer base (Ab.). The reference prescribes a viscosity of 100 cps (Tables II, III). Thus, given the teaching in Cantonetti on viscosity of adhesive that are suitable for tyre-based applications, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust the viscosity of Collins’ adhesives for tire-related applications having a viscosity of about 100 cps, and thereby arrive at the claimed invention.

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 4,463,120), in view of Nakazawa et al. (US 2006/0142420 A1).
The discussion with regard to Collins from paragraphs 4, 7-10 above are incorporated herein by reference. Collins teaches an aqueous emulsion adhesive composition comprising natural rubber, i.e. a natural rubber as an emulsion/latex (Examples, ref. claims).
Collins is silent with regard to the pH of the adhesive (claim 11), or a method of producing an adhesive as in the claimed invention (claim 13).
With regard to claim 11, Nakazawa, drawn to sealant compositions, teaches that ammonia is usually added to natural rubber latex to adjust the pH to 9 or 10 to ensure stability of rubber latex [0001, 0009]. Given the teaching in Nakazawa that stability of natural rubber latex can be improved by adjusting the pH, and the teaching in Collins on natural rubber-containing aqueous emulsion adhesive compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust the pH of Collins’ natural rubber-containing emulsion adhesive compositions to a pH of 9 or 10, so as to ensure stability.
With regard to claim 13, Collins teaches that the adhesive composition comprises an emulsifying agent, i.e. a surfactant (col. 4, line 24-col. 5, line 3, Examples). It is noted that disclosed dispersants in the instant specification encompass surfactants (page 15, lines 25-page 16, line 10). Nakazawa teaches that a pH when adjusted to 9 to 10 ensures stability of the natural rubber latex. Although the combination of references is silent with regard to the claimed method steps, it would have been obvious to a skilled artisan to prepare an adhesive composition by mixing the various components in any combination and sequence, including by a method involving steps as in the claimed invention, absent evidence of unexpected results for the claimed sequence of method steps. As such, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946).

Response to Arguments
In view of the amendment dated 2/22/22, all rejections set forth in the office action dated 11/23/21 are withdrawn. Additionally, Applicant’s arguments with respect to claim rejections and applied art have been duly considered but are deemed moot because the new grounds of rejections does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone

5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762